Citation Nr: 1820225	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO. 14-31 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ORDER

TDIU is granted. 


FINDINGS OF FACT

1. The schedular TDIU criteria have been met. 

2. The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from October 14, 1992, to October 13, 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the RO in Buffalo, New York.

In August 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). The Veteran was informed of the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case. A recent amendment to governing law (38 U.S.C. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. As the current appeal was perfected by a substantive appeal received on August 14, 2014, the Board will consider this evidence in the first instance.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

The determination or finding that a Veteran is unable to secure or follow a substantially gainful occupation is not medical in nature. Indeed, no specialized opinion is required, as this is a determination exclusively within the province of VA adjudicators, including the Board. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Veteran has a service-connected low back disability with associated radiculopathy of the lower extremities, as well as a right ankle disability. Service connection is currently in effect for multiple disabilities with a combined disability rating of 70 percent. Accordingly, the schedular criteria for TDIU are met. 

A prescription form dated February 13, 2012, states that the Veteran is not appropriate for any job referral position that requires excessive twisting, bending, or lifting more than 10 pounds, due to chronic low back pain.

The report of an October 2012 VA Ankle Examination reveals the Veteran's complaint of pain in the right ankle several days out of the week. Pain can last for several days at a time. Prolonged weightbearing causes flares that can last for several days. the Veteran uses oxycodone. The effect on ability to work is no prolonged weightbearing due to ankle condition. 

The report of a November 2012 VA Spine Examination reveals that the Veteran was taking oxycodone, 80mg twice daily, and 30mg fast relief several times a day. At that time, he was working full time at an electronics company and was on his feet most of the day.

The Veteran has reported in the context of the current claim that he cannot do any work that requires twisting, bending, or lifting over 10 pounds. He asserts that the amount of medications he takes disqualifies him from many jobs, and that he cannot sit or stand for long periods. The Veteran last worked full time in August 2013 and he has a work history in manufacturing and retail. 

The Veteran's wife, mother, and friends have submitted statements in his behalf attesting to their understanding that he has lost several jobs due to the limitations imposed by his service-connected disabilities. 

The Veteran testified at a Board hearing that he had gone through several jobs in a short period and that he has to frequently change positions from sitting to standing and back, in order to deal with his pain. 

The report of a January 2017 Spine VA Examination reveals the Veteran's complaint of constant pain from the low back to the neck to the shoulders and also down both legs. The right foot goes numb. 

The report of a January 2017 VA Ankles Examination reveals the Veteran's complaint of symptoms flares with walking and standing for long periods of time. His right ankle is always swollen. He has trouble with standing for long periods of time, or walking long distances.

A February 3, 2016, VA Mental Health Note reveals the Veteran's complaint that he has lost several jobs due to his back pain. "My back goes out and then I get laid off" (VBMS record 01/10/2017 at 419).

After a review of all of the evidence, the Board finds that the Veteran's combined service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 

The question of whether an individual is capable of substantially gainful employment must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). 

In this case, the Veteran's work history and experience are limited to positions which require physical activity and dexterity. Moreover, it is apparent that even sedentary employment is problematic due to the need to change between sitting and standing. Also significant the Veteran is on long-term narcotic treatment which cannot be ignored when considering his overall functional impairment due to service-connected disability. See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

In sum, the Board finds that the schedular TDIU criteria are met and that the Veteran's combined service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. In light of these findings, the Board concludes that TDIU is warranted. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: New York Division of Veterans Affairs
 

Department of Veterans Affairs


